Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior to the Notice of Allowance mailed 3/11/21 authorization for this examiner’s amendment was given in an interview with Ruy Garcia-Zamor on March 5, 2021, the approved changes are being repeated below as no other claims were filed with the filing of the most recent RCE.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1, line 12, “an elasticity” has been changed to - - a limit of elasticity- -.
Claim 1, line 13, “the” has been deleted.
Claim 9, line 12, “an elasticity” has been changed to - - a limit of elasticity- -.
Claim 9, line 13, “the” has been deleted.
Claim 11, line 12, “an elasticity” has been changed to - - a limit of elasticity- -.
Claim 11, line 12, “the” has been deleted.
Claim 12 has been canceled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious a rolling bearing with a first ring and a second ring, wherein one of the rings is made of metal powder that is sintered to densify and quenched to set a ring hardness with final properties of the ring being an elastic 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656